RENDERED: DECEMBER 29, 2022
                                                        TO BE PUBLISHED


               Supreme Court of Kentucky
                               2021-SC-0139-TG
                                (2021-CA-0479)

ROBERT STIVERS, IN HIS OFFICIAL                                          APPELLANTS
CAPACITY AS PRESIDENT OF THE
KENTUCKY SENATE; DAVID W. OSBORNE, IN
HIS OFFICIAL CAPACITY AS SPEAKER OF
THE KENTUCKY HOUSE OF
REPRESENTATIVES; AND THE LEGISLATIVE
RESEARCH COMMISSION

             ON APPEAL FROM THE FRANKLIN CIRCUIT COURT
V.            HONORABLE PHILLIP J. SHEPHERD, JUDGE
                          NO. 21-CI-00089


ANDY BESHEAR, IN HIS OFFICIAL CAPACITY                                    APPELLEES
AS GOVERNOR OF THE COMMONWEALTH
OF KENTUCKY; ERIC FRIEDLANDER, IN HIS
OFFICIAL CAPACITY AS SECRETARY OF THE
CABINET FOR HEALTH AND FAMILY
SERVICES


           OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                        REVERSING AND REMANDING

      Legislative immunity protects legislators from lawsuits arising from

speech or debate in the General Assembly. At issue in this case is whether the

President of the Kentucky Senate, the Speaker of the Kentucky House, and the

Legislative Research Commission (collectively “the Legislative Defendants”) are

immune from a declaratory judgment action brought by executive branch

officials challenging the constitutionality of certain laws. We conclude that the

Legislative Defendants are immune from suit on this record. Thus, we reverse
the circuit court’s denial of the Legislative Defendants’ motion to dismiss and

remand the case to the circuit court with instruction to dismiss all claims

against the Legislative Defendants with prejudice.



                   I.   FACTS AND PROCEDURAL BACKGROUND

      In the 2021 session, the General Assembly passed several laws limiting

the Governor’s power during emergencies. Specifically, HB 11 provided

businesses, school districts, and other specified groups could remain open and

fully operational during the COVID-19 pandemic and during future

emergencies related to illness or disease so long as they comply with all

guidance from the Centers for Disease Control or the Executive Branch,

whichever guidance is least restrictive. SB 12 amended Kentucky Revised

Statutes (KRS) Chapter 39A, the emergency response statutes, by, among other

provisions, limiting declared states of emergency to thirty days absent

extension by the General Assembly; granting the General Assembly the power

to terminate a declaration of emergency at any time; and requiring the Attorney

General’s written approval before the Governor may suspend a statute during

an emergency by executive order. SB 23 limited the Governor’s ability to

respond to emergencies through emergency administrative regulations and

amended KRS 214.020, the statute governing the ability of the Cabinet for




      1   2021 Ky. Acts ch. 3, effective February 2, 2021.
      2   2021 Ky. Acts ch. 6, effective February 2, 2021.
      3   2021 Ky. Acts ch. 7, effective February 2, 2021.

                                            2
Health and Family Services (“CHFS”) to respond to infectious or contagious

disease. Finally, HJR 774 terminated several executive public-health orders,

including the order and regulation requiring that facial coverings be worn in

many public places.

       The Governor and Secretary of CHFS5 filed a legal action in the Franklin

Circuit Court seeking a declaration that SB 1, HB 1, SB 2, and HJR 77 were

unconstitutional in February 2021. Simultaneous to the filing of the action, the

Governor moved the circuit court for injunctive relief to prevent enforcement of

the challenged legislation. The suit named Kentucky Senate President Robert

Stivers, Speaker of the Kentucky House David Osborne, the Legislative

Research Commission (“LRC”), and Daniel Cameron, in his official capacity as

Kentucky Attorney General, as defendants.

       On March 3, 2021, the circuit court granted a temporary injunction in

favor of the Governor that stayed implementation of HB 1, SB 1, SB 2, and HJR

77 (which was included by amendment to the temporary injunction on April 7,

2021). March 1, amid litigation concerning injunctive relief, the Legislative

Defendants moved the circuit court to dismiss them from the case, asserting

that they were shielded from legal action by legislative immunity. The Franklin

Circuit Court denied the Legislative Defendants’ motions to dismiss on April

12, 2021.



       4   2021 Ky. Acts ch. 168, effective March 30, 2021.
      5 For simplicity, we refer to the original plaintiffs in this action as “the

Governor.”

                                             3
      Following the circuit court’s grant of injunctive relief, the case moved on

two separate trajectories. On one path, the Attorney General sought appellate

relief from the circuit court’s temporary injunction, which was decided by our

decision in Cameron v. Beshear.6 On the other path, the Legislative Defendants

appealed the circuit court’s denial of their motion to dismiss.

      The present action addresses only the Legislative Defendants’ appeal

from the circuit court’s order denying their motion to dismiss, which rejected

the Legislative Defendants’ claims that they were immune from suit because of

legislative immunity. We address the parties’ arguments below.

                             II.   STANDARD OF REVIEW

      In the present appeal, we review the circuit court’s denial of the

Legislative Defendants’ motion to dismiss. Ordinarily, a trial court’s denial of a

motion to dismiss is not appealable.7 However, this Court has applied the

collateral order doctrine to interlocutory appeals of government officials

claiming immunity and held orders denying such immunity are “appealable

even in the absence of a final judgment.”8 “[T]he purpose of allowing an

immunity issue to be raised by interlocutory appeal is ‘to address substantial

claims of right which would be rendered moot by litigation and thus are not

subject to meaningful review in the ordinary course following a final




      6   See Cameron v. Beshear, 628 S.W.3d 61, 78 (Ky. 2021).
      7   See Kentucky Rules of Civil Procedure (CR) 54.01.
      8   Breathitt Cnty. Bd. Educ. v. Prater, 292 S.W.3d 883, 886–87 (Ky. 2009).

                                            4
judgment.’”9 Because the Legislative Defendants in this case claim that they

are entitled to legislative immunity and, thus, dismissal of the claims against

them, we find their interlocutory appeal on this matter appropriate for our

review. And in performing this review, we consider the application of legislative

immunity de novo, granting no deference to the trial court’s determination.10

                                     III.   ANALYSIS

        Like the federal constitution, the Kentucky Constitution divides the

powers of the government into three distinct departments or branches: the

legislative, executive, and judicial departments.11 The Kentucky Constitution

also expressly forbids one department from exercising powers belonging to the

others, except in specified instances.12

        This case illuminates the tension among the three branches of

government. The Governor argues that the challenged legislation encroaches

on his authority as the executive to “take care that the laws be faithfully

executed.”13 Alternatively, the Legislative Defendants contend that the

Governor’s lawsuit hinders the legislative power by quelling speech and debate




        9   Baker v. Fields, 543 S.W.3d 575, 577 (Ky. 2018) (quoting Prater, 292 S.W.3d at
886).
         See Rowan Cnty. v. Sloas, 201 S.W.3d 469, 475 (Ky. 2006); see also Jefferson
        10

Cnty. Fiscal Ct. v. Peerce, 132 S.W.3d 824, 825 (Ky. 2004).
        11   Ky. Const. § 27.
        12   Ky. Const. § 28.
        13   Ky. Const. § 81.

                                              5
within the legislative chambers.14 And the judicial branch has already been

involved in round one of the clash between the other two branches when the

trial court enjoined enforcement of the challenged legislation during the 2021

Legislative Session.

      As the court of last resort in the Commonwealth, we are in the

unenviable position of resolving the dispute between the branches of

government. We conclude that the Legislative Defendants are constitutionally

entitled to immunity from suit on this record under Section 43 of the Kentucky

Constitution. As a result, we reverse the circuit court’s denial of the Legislative

Defendants’ motion to dismiss.


   A. The History of Legislative Immunity

      Legislative immunity in the United States traces its origins to a multi-

century struggle between the English Crown and Parliament.15 “In England's

earliest days, ‘all powers were royal,’ including the power to legislate, and it

was only ‘over time, as a result of specific struggles,’ that Parliament assumed

‘various of those powers.’”16




      14 Ky. Const. § 29 (“The legislative power shall be vested in a House of
Representatives and a Senate, which, together, shall be styled the ‘General Assembly
of the Commonwealth of Kentucky.’”).
      15  Kent v. Ohio House of Representatives Democratic Caucus, 33 F.4th 359, 361
(6th Cir. 2022) (citing United States v. Johnson, 383 U.S. 169, 177–78 (1966)); see also
Baker v. Fletcher, 204 S.W.3d 589, 593–94 (Ky. 2006) (explaining that “the privilege [of
legislative immunity] is a century older than our federal constitution, dating at least to
the time of the English Bill of Rights of 1689”).
      16 Kent, 33 F.4th at 361 (quoting Michael W. McConnell, The President Who

Would Not Be King 74 (2020)).

                                            6
       In the 1600s, “[e]fforts to constrain the Crown produced the Petition of

Right, which imposed ‘institutional checks’ designed to ‘wrest lawmaking . . .

power from the King.’”17 And the Glorious Revolution of 1688 “confirmed” the

legislative supremacy of Parliament,18 giving rise to the English Bill of Rights in

1689.19 So the English Bill of Rights first codified the privilege of legislative

immunity, declaring that “the freedom of speech, and debates or proceedings in

Parliament, ought not to be impeached or questioned in any court or place out

of Parliament.”20

       Before independence, many colonial assemblies adopted the English

concept of legislative immunity.21 After independence, jurisdictions in the

United States followed suit. The federal constitution provides that “for any

Speech or Debate in either House, [legislators] shall not be questioned in any

other place.”22

       And, like most states’ constitutions, the Kentucky Constitution includes

a speech or debate clause that is nearly identical to that in the federal


       17Id. (quoting Nathan S. Chapman & Michael W. McConnell, Due Process as
Separation of Powers, 121 YALE L.J. 1672, 1688 (2012)).
       18Id. (citing Jack N. Rakove, The Origins of Judicial Review: A Plea for New
Contexts, 49 STAN. L. REV. 1031, 1055–56 (1997)).
        Id. (citing Alexander J. Cella, The Doctrine of Legislative Privilege of Freedom of
       19

Speech and Debate, 2 SUFFOLK UNIV. L. REV. 1, 4 (1968)).
       20Id. at 362 (quoting Thomas P. Taswell-Langmead, English Constitutional
History 624, 630 (London 1875)).
       21Id. (citing Leon R. Yankwich, The Immunity of Congressional Speech—Its
Origin, Meaning and Scope, 99 U. PA. L. REV. 960, 965 (1951), and Steven F. Huefner,
The Neglected Value of the Legislative Privilege in State Legislatures, 45 WM. & MARY L.
REV. 221, 231 & n.22 (2004)).
       22   U.S. Const. art. I, § 6, cl. 1.

                                              7
Constitution. Section 43 of Kentucky’s Constitution states that “for any speech

or debate in either House they shall not be questioned in any other place.”23


   B. Exploring the Parameters of Legislative Immunity

      We begin our analysis, as we must, with the constitutional text. “[W]ords

used in the Constitution must be given their plain and ordinary meaning.”24

Similarly, “where the language of the Constitution leaves no doubt of the

intended meaning of the section under consideration, courts may not employ

rules of construction.”25 Finally, “in construing one section of a Constitution a

court should not isolate it from other sections, but all the sections bearing on

any particular subject should be brought into consideration and be so

interpreted as to effectuate the whole purpose of the Constitution.”26

      The plain text of Section 43 provides an unqualified privilege preventing

legislators from being questioned for any “speech” or “debate” in either

“House.”27 But that begs the question: what legislative activities constitute

“speech” or “debate”? Some activities are undoubtedly covered. For instance, a

legislator speaking in favor of a piece of legislation on the House or Senate floor

certainly fits. But what about conducting legislative investigations, drafting


      23   Ky. Const. § 43.
      24 Bevin v. Commonwealth ex rel. Beshear, 563 S.W.3d 74, 89 (Ky. 2018)
(quoting City of Louisville Mun. Hous. Comm’n v. Pub. Hous. Admin., 261 S.W.2d 286,
287 (Ky. 1953); Court of Justice ex rel. Admin. Off. of the Cts. v. Oney, 34 S.W.3d 814,
816 (Ky. App. 2000)).
      25Oney, 34 S.W.3d at 816 (quoting Grantz v. Grauman, 302 S.W.2d 364, 366
(Ky. 1957) (citations omitted)).
      26   Id. (quoting Grantz, 302 S.W.2d at 366) (alteration omitted).
      27   See Ky. Const. § 43.

                                             8
bills, or participating in political-party caucus meetings? And to whom does

“they” refer in Section 43? It is axiomatic that legislators enjoy legislative

immunity. But what about legislative support staff, outside counsel, or

interns?

      Under persuasive federal authority, “speech” or “debate” as used in the

United States Constitution encompasses a broad range of legislative activity.

“Insofar as the [federal Speech or Debate] Clause is construed to reach other

matters, they must be an integral part of the deliberative and communicative

processes by which Members participate in committee and House proceedings

with respect to the consideration and passage or rejection of proposed

legislation[.]”28 And federal courts “have extended the privilege to matters

beyond pure speech or debate in either House, but only when necessary to

prevent indirect impairment of such deliberations.”29 So federal courts have

applied legislative immunity to a broad “sphere of legitimate legislative

activity.”30 To that end, federal courts have concluded that the acts of issuing

subpoenas, holding committee hearings, and voting on bills are legislative

functions protected by legislative immunity.31



      28   Gravel v. United States, 408 U.S. 606, 625 (1972).
      29   Id. (internal quotation and citation omitted).
      30   Tenney v. Brandhove, 341 U.S. 367, 376 (1951).
      31  See Eastland v. United States Servicemen’s Fund, 421 U.S. 491, 502–06
(1975) (issuing subpoenas); Doe v. McMillan, 412 U.S. 306, 311–12, 93 S.Ct. 2018, 36
L.Ed.2d 912 (1973) (holding committee hearings); Bogan v. Scott-Harris, 523 U.S. 44,
55 (1998) (voting on bills); see also Tenney v. Brandhove, 341 U.S. 367, 377 (1951);
Kilbourn v. Thompson, 103 U.S. 168, 204 (1880); Kent, 33 F.4th at 365 (holding that
federal legislative immunity barred an action under 42 U.S.C. § 1983 regarding a
                                              9
      Our sister states have largely followed suit, applying legislative immunity

to a broad range of legislative activity.32 Recently, in Mesnard v. Campagnolo

ex rel. County of Maricopa, the Arizona Supreme Court noted that “legislative

immunity applies to written reports, offered resolutions, voting, and other

‘things generally done in a session of the House by one of its members in

relation to the business before it.’”33 Centuries earlier, the Supreme Judicial

Court of Massachusetts concluded that the legislative sphere referred to in

Massachusetts’s speech or debate clause was not confined to

      delivering an opinion, uttering a speech, or haranguing in debate;
      but will extend ... to the giving of a vote, to the making of a written
      report, and to every other act resulting from the nature, and in the
      execution, of the office; and ... every thing said or done by him, as
      a representative, in the exercise of the functions of that office,
      without inquiring whether the exercise was regular according to
      the rules of the house, or irregular and against their rules.34

Similarly, most states have broadly applied the terms “speech” or “debate” to

cover a broad scope of legislative activity.

      But there is scant binding precedent from this Court regarding the

parameters of Kentucky’s speech or debate clause. Our predecessor Court


dispute over a vote to remove a state legislator from the Ohio House Democratic
Caucus).
      32  See, e.g., Edwards v. Vesilind, 790 S.E.2d 469, 483–84 (Va. 2016) (holding
that state constitution’s speech or debate clause barred trial court from compelling
disclosure of legislative drafting materials about gerrymandering); State v. Neufeld,
926 P.2d 1325, 1333 (Kan. 1996) (concluding that conversation between defendant-
legislator and second legislator, in which defendant threatened to tell second
legislator’s wife that he had been caught in a compromising position with other women
unless he voted in a particular manner on pending legislation, was protected by state’s
speech or debate clause and was not admissible in a blackmail prosecution).
      33   489 P.3d 1189, 1194 (Ariz. 2021) (quoting Kilbourn, 103 U.S. at 204).
      34   Coffin v. Coffin, 4 Mass. 1, 27 (1808).

                                             10
recognized that “[l]egislative officers are not liable for their legislative acts.”35

Even so, much of this Court’s discussion of legislative immunity is either non-

binding dictum or fails to engage in reasoned analysis regarding the scope of

legislative immunity under Section 43.

      For instance, in Baker v. Fletcher, the majority opined that “absolute

legislative immunity, even with its negative characteristics, is essential if

separation of powers is to be respected and the Commonwealth’s legislators are

to be encouraged to speak and act candidly on behalf of citizens.”36 But

Baker’s discussion of legislative immunity constituted dictum and is, while

persuasive, not binding on this Court.

      Based on the principle of stare decisis, only holdings of this Court in

published opinions constitute binding precedent.37 A “holding” is “[a] court's

determination of a matter of law pivotal to its decision.”38 Alternatively,

“dictum is anything ‘not necessary to the determination of an issue on

appeal.’”39 But “the line between [a] holding and dictum is not always clear.”40



      35 Commonwealth v. Kenneday, 82 S.W. 237, 238 (Ky. 1904) (internal quotation
and citation omitted).
      36   Baker, 204 S.W.3d at 594.
      37 See Matheney v. Commonwealth, 191 S.W.3d 599, 614–26 (Ky. 2006) (Cooper,
J., dissenting) (exploring the history and importance of the doctrine of stare decisis at
length).
      38 Freed v. Thomas, 976 F.3d 729, 738 (6th Cir. 2020) (quoting United States v.

Hardin, 539 F.3d 404, 438 (6th Cir. 2008) (Batchelder, J., concurring in part and
dissenting in part) (citing BLACK'S LAW DICTIONARY (8th ed. 2004)).
      39   Id. (quoting United States v. Swanson, 341 F.3d 524, 530 (6th Cir. 2003)).
      40 Id. (quoting Metro. Hosp. v. United States Dep’t of Health & Hum. Servs., 712

F.3d 248, 274 (6th Cir. 2013) (McKeague, J., dissenting) (emphasis omitted)).

                                            11
“Holding and dictum are generally thought of as mutually exclusive categories.

But it is not always immediately apparent whether a pronouncement of law is

holding or dictum. One cannot tell by reading the statement in isolation,

without reference to the overall discussion.”41 Ultimately, “[w]hat separates [a]

holding from dictum is better seen as a zone, within which no confident

determination can be made whether the proposition should be considered

holding or dictum.”42

      The discussion of legislative immunity in Baker is most appropriately

categorized as dictum. In Baker, state employees sought declaratory and

injunctive relief against then-Governor Fletcher, arguing that the Governor

lacked authority to suspend a statute providing all state employees a salary

increase. Neither legislators nor legislative staff were named as defendants in

Baker. The majority discussed legislative immunity as it opined that the

legislature would have been a more appropriate defendant because the

legislature caused the damages alleged by the plaintiffs. Even so, as the

dissent noted, Baker’s discussion of legislative immunity is dictum43 because it

was “not necessary to the determination of an issue on appeal.”44




      41Id. (quoting Pierre N. Leval, Judging Under the Constitution: Dicta about Dicta,
81 N.Y.U. L. REV. 1249, 1257 (2006)).
      42   Id. (quoting Leval, 81 N.Y.U. L. REV. at 1258).
      43See Baker, 204 S.W.3d at 600 (Cooper, J., dissenting) (explaining that there
was no need to discuss the immunity of legislators).
      44   See Freed, 976 F.3d at 738.

                                             12
      The discussion of legislative immunity in Philpot v. Patton45 is also

dictum. In Philpot, two state senators sued the remaining state senators to

challenge a Senate rule. The Court held that the claims were moot because

the session had ended.46 The Court then proceeded to discuss legislative

immunity, stating,

      [T]he General Assembly is not immune from suit in a declaratory
      judgment action to decide whether the General Assembly has
      failed to carry out a constitutional mandate and that members of
      the General Assembly are not immune from declaratory relief of
      this nature simply because they are acting in their official
      capacity.47

But the Court had already concluded that the plaintiffs’ claims were moot

before discussing legislative immunity. So, as in Baker, the discussion of

legislative immunity in Philpot was not necessary to the determination of an

issue on appeal and is only persuasive authority for this Court.

      In Rose v. Council for Better Education Inc., the Court considered a claim

that the legislature failed to provide an efficient system of common schools, in

violation of Section 183 of Kentucky’s Constitution.48 In Rose, we concluded

that “both the President Pro Tempore of the Senate and the Speaker of the

House of Representatives, named in their respective capacities is sufficient to

acquire jurisdiction over the General Assembly in this action.”49 Of crucial



      45   837 S.W.2d 491 (Ky. 1992).
      46   See id. at 492–93.
      47   Id. at 493–94.
      48   790 S.W.2d 186 (Ky. 1989).
      49   Id. at 205.

                                        13
importance for today’s case, however, Rose did not consider whether the

legislative defendants in that case were entitled to legislative immunity under

Section 43.

      Kraus v. Kentucky State Senate50 may provide some answers. In Kraus, a

rejected workers’ compensation administrative law judge (“ALJ”) nominee

brought tort claims and federal and state civil rights claims against the State

Senate and the Worker’s Compensation Board, alleging the ALJ-nomination

process violated separation of powers.51 The Court held that legislative

immunity under the federal and state constitutions protected members of the

State Senate from suit for damages allegedly arising from voting on executive

appointments.52 The Court summarily concluded, however, that members of

the Workers’ Compensation Board were not immune from suit.53

      Jones v. Board of Trustees of Kentucky Retirement Systems54 provides

broad statements regarding immunity. In Jones, we held that the Governor

and General Assembly were not immune from declaratory actions to decide

whether they acted according to their constitutional mandate.55 But Jones

does little to help resolve the present case. Jones’s discussion of legislative

immunity is premised on Philpott and Rose, neither of which rendered any



      50   872 S.W.2d 433 (Ky. 1993).
      51   Id. at 434–35.
      52   Id. at 440.
      53   Id.
      54   910 S.W.2d 710 (Ky. 1995).
      55   Id. at 713.

                                        14
binding holdings regarding legislative immunity. And Jones is factually

distinguished from the present case because it did not involve a suit between

the executive and legislative branches. As a result, Jones is of little value here.

      Finally, Yanero v. Davis,56 which is cited by the Legislative Defendants, is

not a legislative-immunity case. Yanero discussed related immunity doctrines,

such as sovereign immunity, governmental immunity, and official immunity.

But Yanero involved whether a county board of education and statewide

athletic association were entitled to governmental immunity. The case

mentions legislative immunity as one example of the doctrine of sovereign

immunity, but Yanero engaged in no reasoned analysis about the proper

application of legislative immunity. As such, Yanero is of little help in resolving

the case at bar.


   C. Legislative Immunity Applies on this Record

      Kentucky’s speech or debate clause serves as a check against

encroachment of the executive and judicial departments into the domain of the

legislative branch. The legislative branch is undeniably empowered to make

the laws of the Commonwealth. The legislature makes law by enacting bills.

And the legislative branch votes on bills through speech and debate. So, “the

purpose of legislative privilege is to protect the legislature from intrusion by the




      56   65 S.W.3d 510 (Ky. 2001).

                                        15
other branches of government and to disentangle legislators from the burden of

litigation and its detrimental effect on the legislative processes.”57

        Here, the Governor sued the President of the Kentucky Senate, the

Speaker of the Kentucky House, and the LRC for their involvement in passing

laws that the Governor believes encroach upon the powers of the executive

branch. Participation in supporting and passing bills falls fundamentally

within the sphere of legitimate legislative activities. As a result, the Legislative

Defendants are entitled to immunity from suit arising from their roles in

passing the legislation at issue in this lawsuit.

        Nor is there any question that the Legislative Research Commission

enjoys the protection of legislative immunity under these circumstances. The

LRC is an independent agency that operates as the administrative and research

arm of the General Assembly. It is a sixteen-member statutory committee

made up of the majority and minority party leadership of the Kentucky Senate

and House of Representatives. Even when the term LRC is used more broadly

to encompass legislative support staff, the privilege applies to legislative aides

and commission-staff members who are engaged in legitimate legislative

activity.58 “For the purpose of construing the privilege, legislators and

legislative aides [who are engaged in legislative activity] are to be ‘treated as

one.’”59


        57   Vesilind, 790 S.E.2d at 478.
        58   Gravel, 408 U.S. at 616.
        59   Holmes v. Farmer, 475 A.2d 976, 984 (R.I. 1984) (quoting Gravel, 408 U.S. at
616).

                                             16
      The Governor contends that this case is not about legislative speech or

debate but instead about the constitutional validity of the challenged

legislation. But in a legislative-immunity analysis, we focus on whether the

challenged conduct of the representatives constitutes legitimate legislative

activity. The Legislative Defendants were sued here because they supported

and voted on the challenged legislation. Supporting and voting on legislation

indisputably falls within the concepts of speech and debate in Section 43 of

Kentucky’s Constitution.

      Moreover, legislative immunity is not rendered inapplicable simply

because this case involves a tension between the powers of two branches of

government. The Governor argues for an exception to legislative immunity

when there is an allegation that the legislature has usurped the power of

another branch of government. But far from narrow, the Governor’s proposed

exception would swallow the rule of legislative privilege. Such an exception to

legislative immunity would allow litigants to avoid invocation of the privilege by

simply pleading that a legislative enactment had encroached upon the powers

of another branch of government. Such a broad exception risks quelling

legislative speech and debate by allowing the other branches of government to

subject legislators to the burden of litigation.

      In fact, this case is an example of the need for legislative immunity. The

Governor sued members of the legislature while the legislature was in session.

And the Franklin Circuit Court enjoined enforcement of the challenged

legislation during the same legislative session. Then, when vetoing related

                                         17
legislation, the Governor stated that legislation related to the COVID-19

pandemic “directly violates a temporary injunction entered by the Franklin

Circuit Court against the General Assembly itself, which could subject the body

to a contempt of court citation.”60 The message was clear: members of the

legislature may have been held in contempt of court if they overrode the

Governor’s veto of HB 192.61 This type of inter-branch power struggle is

precisely what legislative immunity seeks to prevent.

      The fact that this action involves a disagreement between political

branches over their respective powers encourages granting legislative

immunity, not making a broad exception to it. Again, “the purpose of

legislative privilege is to protect the legislature from intrusion by the other

branches of government[.]”62 As such, legislative immunity is most

appropriately applied in situations where a coordinate branch of government

seeks to use a court action to modify or influence legislative conduct that

qualifies as legitimate legislative activity.

      On balance, legislative immunity also protects the legitimacy of the other

branches of government in our system of separation of powers. For instance,

legislative immunity prevents the judicial branch from being unnecessarily

ensnared in political disputes between the other branches. This case is an



      60 Andy Beshear, Veto Messages from the Governor of the Commonwealth of
Kentucky Regarding House Bill 192 of the 2021 Regular Session 8 (Mar. 26, 2021),
available at https://apps.legislature.ky.gov/record/21rs/hb192/veto.pdf.
      61   2021 Ky. Acts 169, effective March 29, 2021.
      62   Vesilind, 790 S.E.2d at 478.

                                           18
example. The application of legislative immunity in this case serves not only as

a check against executive and judicial branch intrusion into legislative power

but also works to balance the powers of all three branches of government by

limiting political disputes among coordinate branches of government.

       Even so, legislative immunity is not unlimited. “Broad though the ambit

of protection for the ‘legislative sphere’ has become, it does not cover everything

lawmakers do.”63 Legislative immunity “does not apply to ‘activities that are

casually or incidentally related to legislative affairs but not part of the

legislative process itself.’”64 For instance, even under the broad scope of the

federal speech or debate clause, legislative immunity does not protect the

political activities of legislators,65 nor does it protect legislators engaged in

criminal activity, even if the criminal activity is committed in furtherance of

legislative activity.”66

       But we need not determine the outer limits of legislative immunity under

Section 43 to resolve the present case. Here, the Governor sued legislators

because of their roles in passing legislation that was allegedly unconstitutional.

Suffice it to say that legislators’ involvement in passing legislation—

constitutional or not—unquestionably falls within the ambit of legitimate



       63   Kent, 33 F.4th at 364–65 (quoting Gravel, 408 U.S. at 624–25).
        64 Olson v. Leach, 943 N.W.2d 648, 654–55 (Minn. 2020) (quoting United States

v. Brewster, 408 U.S. 501, 528 (1972)); see also Holmes v. Farmer, 475 A.2d 976, 983
(R.I. 1984) (“The scope of the privilege does not extend to actions by legislators outside
of the legislative process.”).
       65   Brewster, 408 U.S. at 512.
       66   Gravel, 408 U.S. at 621 n.12, 622.

                                            19
legislative activity, if not squarely within the textual definitions of “speech” or

“debate.”

      Of course, legislative immunity must be understood within the broader

context of separation of powers. When reading the Kentucky Constitution, we

do not isolate one section from other sections.67 Instead, “all the sections

bearing on any particular subject should be brought into consideration and be

so interpreted as to effectuate the whole purpose of the Constitution.”68 So

while legislative immunity is integral to separation of powers, it must be

balanced with the powers delineated to the other branches.

      To that end, “[l]egislative immunity and constitutional judicial review of

legislative acts must coexist.”69 “The purpose of the protection afforded

legislators is not to forestall judicial review of legislative action but to ensure

that legislators are not distracted from or hindered in the performance of their

legislative tasks by being called into court to defend their actions.”70 And this

Court has previously acknowledged, albeit in dictum, that “[i]t is not

inconceivable that a circumstance could arise in which a party wishing to

obtain judicial review of some aspect of legislative conduct would be unable to

identify a[ ] proper non-legislator defendant.”71 So legislative immunity may be




      67   Bevin, 563 S.W.3d at 84.
      68   Id. (internal quotation omitted).
      69   Baker, 204 S.W.3d at 595.
      70   Powell, 395 U.S. at 505.
      71   Baker, 204 S.W.3d at 596 n.32.

                                               20
required take a back seat to allow for judicial review where none would be

possible if the privilege were applied.

      But we need not resolve any potential conflicts between judicial review

and legislative immunity in this case. This is not a case where judicial review

of the challenged legislation is only available by suing a legislator-defendant.

      The Legislative Defendants contend that the Governor could promulgate

a rule that lasts longer than thirty days, contrary to the challenged legislation,

and then the Governor could either: (1) bring an affirmative enforcement action

against an entity that does not comply with the regulation or (2) he could wait

to be sued and defend his regulation in litigation against an entity that chooses

not to comply with the regulation. The Governor argues that the Legislative

Defendants’ proposed avenue for judicial review requires him to break the law

to test the challenged legislation in court. And the Governor correctly notes

that he took an oath to support the Constitution of the United States and the

Constitution of this Commonwealth.

      But the Governor’s argument on this point is unpersuasive. This legal

action is premised on the Governor’s belief that the challenged legislation

violates the Kentucky Constitution. To put a finer point on it, as the Governor

sees it, compliance with the challenged legislation would be unconstitutional

and, therefore, a violation of his oath to support the Constitution of this

Commonwealth. That is not to say that the executive branch is free to

disregard or refuse to enforce statutes that it dislikes by summarily concluding

that they are unconstitutional. It is simply to say that where there is a

                                          21
reasonable legal argument that a statute violates the Kentucky Constitution,

the executive branch must carefully choose how to ensure that the laws are

faithfully executed. Here, taking the Governor at his word, the Governor has

concluded that the challenged legislation violates the principle of separation of

powers as outlined in Kentucky’s Constitution. As such, in the Governor’s

view, promulgating a regulation that violates the challenged legislation would

not force the Governor to break the law to tee up a legal constitutional

challenge involving non-legislative defendants.

      Of course, hard cases will exist on the margins. And both the Legislative

Defendants and Amici acknowledge that cases may arise where a party seeking

judicial review of legislative action may be unable to identify a non-legislative

defendant. For now, we expressly reserve ruling on whether legislative

immunity would preclude suit against legislators where no conceivable non-

legislative defendants exist and no other remedy is available. This Court does

not render advisory opinions,72 and this is not a case in which judicial review of

the challenged legislation is impossible except by suing legislative defendants.


   D. We Do Not Consider Alternative Arguments

      Having concluded that the Legislative Defendants are entitled to

legislative immunity under Section 43 of the Kentucky Constitution, we need

not consider the Legislative Defendants’ statutory and prudential arguments.


      72  See Nordike v. Nordike, 231 S.W.3d 733, 739 (Ky. 2007) (“It is a fundamental
tenet of Kentucky jurisprudence that courts cannot decide matters that have not yet
ripened into concrete disputes. Courts are not permitted to render advisory opinions.”)
(citations omitted).

                                          22
On this record, the Governor is precluded under Kentucky’s speech or debate

clause from suing the Legislative Defendants for their involvement in passing

allegedly unconstitutional legislation. Any further discussion would constitute

non-binding dictum and would result in this Court issuing an impermissible

advisory opinion.



                                 IV.   CONCLUSION

      The health of our state government depends on a system of three

separate but equal branches of government. Like the federal constitution, the

Kentucky Constitution “diffuses power to better secure liberty” but also

“contemplates that practice will integrate the dispersed powers into a workable

government.”73 The constitutional privilege of legislative immunity exists to

prevent encroachment of the executive and judicial branches into the legislative

sphere and protects robust and open debate within the legislative chambers.

Here, the Governor sued the Legislative Defendants for their roles in supporting

and passing laws he considers unconstitutional. The Legislative Defendants’

activity falls squarely within the ambit of legitimate legislative activity. As a

result, the Legislative Defendants are entitled to immunity from suit on this

record. The judgment of the Franklin Circuit Court is reversed and the action

is remanded to the Franklin Circuit Court with instruction to dismiss all claims

against President Stivers, Speaker Osborne, and the LRC with prejudice.

      All sitting. All concur.

       73 Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 635 (1952) (Jackson,

J., concurring in the judgment and opinion of the Court).

                                         23
COUNSEL FOR APPELLANTS:

David Earl Fleenor
Office of the Senate President

David Eric Lycan
Office of the Speaker of the House

Gregory Allen. Woosley
Legislative Research Commission

Paul Emmanuel Salamanca


COUNSEL FOR APPELLEES:

Steven Travis Mayo
Taylor Allen Payne
Marc Griffin Farris
Laura Crittenden Tipton
Office of the Governor

LeeAnne Edmonds Applegate
Wesley Warden Duke
Office of Secretary of the Cabinet
for Health and Family Services

COUNSEL FOR AMICUS CURIAE,
COMMONWEATH OF KENTUCKY
EX. REL. ATTORNEY GENERAL
DANIEL CAMERON:

Matthew Franklin Kuhn
Office of Solicitor General




                                     24